Citation Nr: 1821338	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  17-20 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

  
THE ISSUES

1.  Entitlement to service connection for colon cancer, status post hemicolectomy, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for prostate hypertrophy, to include as due to in-service herbicide exposure.

3.  Entitlement to service connection for benign adenoma of parotid gland, claimed as mass behind left ear, to include as due to in-service herbicide exposure.

4.  Entitlement to service connection for erectile dysfunction, to include as due to in-service herbicide exposure.

5.  Entitlement to service connection for a skin disability, to include as due to in-service herbicide exposure.




REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2018, the Veteran and his spouse testified at a videoconference hearing; a transcript of which has been associated with the record.

Evidence of record suggests that the Veteran has been diagnosed with various skin disabilities; therefore, the Board will broadly construe the claim for service connection for dermatitis as a claim for service connection for a skin disability more generally.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for colon cancer status post hemicolectomy, prostate hypertrophy, benign adenoma of parotid gland, erectile dysfunction, and dermatitis.  Although the Board regrets the additional delay, further development is necessary prior to the adjudication of these claims.

The Veteran contends that his current disabilities are related to his military service, to include as due to exposure to herbicide agents.

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain diseases are deemed service-connected.  The Board notes that the Veteran did serve in Vietnam during the presumptive period of January 9, 1962 to May 7, 1975, and is therefore presumed to have been exposed to an herbicide agent during his service.  38 C.F.R. § 3.307.

The Board notes that none of the Veteran's claimed disabilities are on the list of diseases enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure.  This does not, however, preclude him from establishing service connection for the claimed disorders on a direct basis, to include as due to exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board finds that the April 2014 VA examination reports did not adequately address whether the Veteran's claimed disabilities were incurred in or caused by his military service, to include his presumed exposure to herbicides.  Under these circumstances, the Board will not proceed with final adjudication of the claims until competent medical opinions with supporting rationales are obtained that adequately address the etiology of the Veteran's claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board adds that the Veteran has reported he was struck by lightning in service while serving at Fort Bragg, and suggests his current disabilities may be related to that injury.  On remand, a request should be made to the Army hospital in Fort Bragg for any treatment records pertaining to the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records.  The Veteran should also be given the opportunity to identify and/or submit any additional private treatment records pertinent to his claims.

2.  Request any medical records that may exist from the Army hospital at Fort Bragg pertaining to treatment the Veteran may have received during his period of service.  

3.  Schedule the Veteran for appropriate VA examinations concerning his claimed colon cancer status post hemicolectomy, prostate hypertrophy, benign adenoma of parotid gland, erectile dysfunction, and dermatitis.  The examiner(s) must review the claims file and must note that review.  All necessary tests and studies should be conducted.  The examiner(s) are asked to provide diagnoses for each disability found to be present, and to take a history from the Veteran as to the progression of the disabilities.  For each diagnosed disability, the examiner must respond to the following and include rationales for all responses:

(i)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's colon cancer status post hemicolectomy was incurred in, or is otherwise related to active service, to include exposure to herbicides and/or lightning exposure?  

(ii)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's prostate hypertrophy was incurred in, or is otherwise related to active service, to include exposure to herbicides and/or lightning exposure?

(iii)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's benign adenoma of parotid gland was incurred in, or is otherwise related to active service, to include exposure to herbicides and/or lightning exposure?

In so answering, the examiner should address the Veteran's statements that he wore a headset constantly in performance of his duties as a radio operator, and that such may have contributed to the development of an the adenoma.

(iv)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was incurred in, or is otherwise related to active service, to include exposure to herbicides and/or lightning exposure?  

(v) Is it at least as likely as not (50 percent probability or greater) that erectile dysfunction was caused or aggravated beyond its natural progression by his prostate disability?

(vi)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's dermatitis or any other skin conditions were incurred in, or are otherwise related to active service, to include exposure to herbicides and/or lightning exposure?

The examiner should consider the lay testimony of record.

A detailed rationale supporting each opinion must be provided.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




